Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (Enablement/Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1–9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite "a motor configured to perform a relative rotation between the flat screw and the barrel to melt the material." One of ordinary skill in the art would understand this limitation requires an arrangement where the melting occurs by the heat generated through friction by the relative rotation impose from the motor between the flat screw in the barrel. Simply stated, Applicant's specification lacks support for such feature. Instead, the material is melted by heaters located within the flat plate (see [0070]'s "Next, the motor 6 is rotated to start moving the pellet 19 which is the constituent material from the hopper 2 to the ejector 10 in the step 5120. As the motor 6 starts to rotate, the pellet 19 is melted by the heaters 7, 8, and 9 in the step 5130. Then, the constituent material in the molten state that moved to the ejector 10 is ejected from the nozzle 10a in the step 3140 so that the layer 24 is formed. " of Applicant's original specification.)

Claims 1–9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 was amended to recite "a motor configured to perform a relative rotation between the flat screw and the barrel to melt the material." One of ordinary skill in the art would understand this limitation requires an arrangement where the melting occurs by the heat generated through friction by the relative rotation impose from the motor between the flat screw in the barrel. One of ordinary skill in the art would understand that this is a difficult task with the nature of the invention as claimed given the state of the prior art.  The inventor fails to prodive any direction; again, Applicant's specification lacks support for such feature. Instead, the material is melted by heaters located within the flat plate (see [0070]'s "Next, the motor 6 is rotated to start moving the pellet 19 which is the constituent material from the hopper 2 to the ejector 10 in the step 5120. As the motor 6 starts to rotate, the pellet 19 is melted by the heaters 7, 8, and 9 in the step 5130. Then, the constituent material in the molten state that moved to the ejector 10 is ejected from the nozzle 10a in the step 3140 so that the layer 24 is formed. " of Applicant's original specification.) In this instance, there would be significant amount of experimentation needed to make or use the invention based on the content of the disclosure.  The forgoing factual analysis of the Applicant’s originally filed disclosure establishes a reasonable basis for concluding that a person skilled in the art would not be able to make and use the claimed invention without resorting to undue experimentation (see MPEP 2164.04). 
Claims 2 – 9 are rejected for the same reasons because they fail to remedy the above issue.

Claim Rejections - 35 USC § 112 (Indefinite Limitations)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 1 was amended to recite "a motor configured to perform a relative rotation between the flat screw and the barrel to melt the material." Applicant's specification lacks support for such feature. Instead, the material is melted by heaters located within the flat plate (see [0070]'s "Next, the motor 6 is rotated to start moving the pellet 19 which is the constituent material from the hopper 2 to the ejector 10 in the step 5120. As the motor 6 starts to rotate, the pellet 19 is melted by the heaters 7, 8, and 9 in the step 5130. Then, the constituent material in the molten state that moved to the ejector 10 is ejected from the nozzle 10a in the step 3140 so that the layer 24 is formed. "of Applicant's original specification.) Therefore, the omitted elements are: heaters within the flat plat.  
	Claims 2–9 are rejected for the same reasons via their dependency on claim 1.
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference which arrives at a motor configured to perform a relative rotation between the flat screw and the barrel will also arrive at a structure which melts the material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA PG Publication No. 20160067924 (of record) in view of STUBENRUSS 20170210069.
As to claim 1, YASUDA discloses a device (Figure 1, 10) for manufacturing a three-dimensional shaped object for manufacturing a three-dimensional shaped object by laminating layers (¶27), the device comprising:
a melting unit (70) melting a thermoplastic constituent material (¶30 and ¶48);
an ejector (Figure 3, 60; ¶30)  having a nozzle (63 near 65; ¶43) which is capable moving while ejecting the constituent material in a molten state from the nozzle to form the layers (see Figures 2A and 2B);
an irregularity formation portion (Figure 3, 66; ¶75) forming an irregularity on a surface in a lamination direction of the layers by coming into contact with the constituent material in the molten state (¶76). 
YASUDA fails to disclose
a hopper holding a material, the material being thermoplastic;
a flat screw receiving the material from the hopper;
a barrel facing the flat screw;

an ejector receiving the molten material from the barrel, the ejector having a nozzle.
STUBENRUSS teaches  a 3D printer comprising:
	a hopper holding a material (Figure 5), the material being thermoplastic (¶22);
	a flat screw receiving the material from the hopper (Figures 6–8);
	a barrel facing the flat screw (near 126a);
	a motor (Figure 1, 60) configured to perform a relative rotation between the flat screw and the barrel to melt the material (¶21); and
	an ejector receiving the molten material from the barrel, the ejector having a nozzle (Figure 1).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of STUBENRUSS into the disclosure of YASUDA for the benefit of printer that uses material granular material which is substantially cheaper to acquire than filament material (as taught by STUBENRUSS at ¶30). 
	As to claim 2, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 1. 
 YASUDA further discloses wherein the ejector is provided with a projection as the irregularity formation portion around the nozzle (Figure 3. Figure 4A is consistent with Applicant's Figure 5).
As to claim 3, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 1.
 further discloses wherein the irregularity formation portion is configured with a plurality of projections downwardly projecting from the eiector, and the plurality of projections surround the nozzle when viewed along an eiecting direction of the molten material. (Figure 3. Figure 4A is consistent with Applicant's Figure 5).
As to claim 5, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 2.
YASUDA further discloses wherein the projection has a curved surface (Figure 4B). 
As to claim 6, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 2.
	YASUDA and STUBENRUSS fail to teach wherein the projection widens toward a tip portion thereof.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at this limitation as an obvious change in shape. (See MPEP 2144.04(IV)(B)).

As to claim 7, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 2.
 YASUDA further discloses wherein the projection narrows toward a tip portion thereof (Figure 4B). 
	As to claim 8, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 2.
YASUDA further discloses wherein the projection downwardly projects along a protrusion direction, and an outer diameter of the projection in a direction intersecting with the 
As to claim 9, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 2.
YASUDA discloses  wherein the irregularity formation portion is configured with the projection (one of 66 in Figure 4B) and another projection (another of 66)downwardly projecting from the ejector along a protrusion direction (Figure 4B).
YASUDA's projections are uniform in length and fails to disclose a height along the protrusion direction of the projection is larger than a height along the protrusion direction of the another projection. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at this limitation as an obvious change in shape. (See MPEP 2144.04(IV)(B)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA PG Publication No. 20160067924 (of record) in view of STUBENRUSS 20170210069 and in view of TYLER PG Publication No. 20180126639. 
As to claim 4, YASUDA and STUBENRUSS makes obvious the device for manufacturing a three-dimensional shaped object according to claim 2.
YASUDA and STUBENRUSS fail to disclose wherein the projection has a treated surface and the treated surface is configured to suppress adhesion with respect to the layer of the ejected molten material. 
TYLER teaches the projection has a treated surface and the treated surface is configured to suppress adhesion with respect to the layer of the ejected molten material. )(¶23). 
. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200147863 teaches a FDM assembly which uses a screw assembly to melt pellets (Figure 5A–5F) and a heater control unit (Figure 8's 114);
20170291364 teaches a FDM assembly which uses a screw assembly to melt pellets (Figure 1);
US 20170203506 teaches FDM assembly with a mixer (Figure 11);
US 20150321419 teaches a FDM assembly which uses a screw assembly to melt pellets (Figure 5A–5F);
JP 4260875 teaches a flat screw (20) has a groove (21) formed in a surface facing a barrel (23), and spirally turned around its rotational axis; and
JP 61262107 teaches a resin plasticiser comprises moulder with heating disc grooved to alter resin movement. Groove lines, formed on the inner surface of the heating disc reduces .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743